DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi (US 2009/0321723).

Regarding Claims 1-4, 5-14, Hoshi teaches a polymer material represented by Formula 30 (pages 12-13):
2).
    PNG
    media_image1.png
    590
    969
    media_image1.png
    Greyscale


	The structural feature represented by applicant’s formula 1 is in the terminal position (per claim 3).
	Formula 30 can be used as the hole injection material (paragraph 54) (per claim 5).
	Formula 30 contains a divalent charge transporting unit 
    PNG
    media_image2.png
    97
    188
    media_image2.png
    Greyscale
 (per claim 6) which is an aromatic amine (per claim 7) branched din three directions (per claim 8)
	Formula 30 is also a hole transporting polymer (paragraph 55) (per claim 9)
	Polymerization initiation by iodonium salts or sulfonium salts (paragraph 87) (per claims 10-12)
	Formula 30 can be coated from a non-polar solvent such as toluene or xylene (paragraph 92) (per claims 13-14).

Regarding Claims 15-17, Hoshi teaches an organic electroluminescent device in which at least an anode, a hole injection layer, a light-emitting layer, and a cathode are stacked, wherein the hole injection layer or hole transport layer is a layer formed by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 2009/0321723) in view of Kim (US2004/0170863).

Regarding Claim 18, Hoshi teaches an organic electroluminescent device comprising a light emitting layer but fails to mention a phosphorescent dopant.
Kim teaches an organic electroluminescent device the light-emitting layer may be constructed with or without a dopant. Dopants are introduced to improve the light-emission efficiency, to tune the color of the emission (paragraph 101) Generally, dopants are selected from fluorescent or phosphorescent materials having higher quantum efficiency than the host material (paragraph 102).
As Kim teaches the clear advantages of adding a dopant to a light emitting layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the light emitting layer of Hoshi which would have included adding a .
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 2009/0321723) in view of Kim (US2004/0170863) and Watanabe (US 6,602,618).

Regarding Claim 19, Hoshi in view of Kim teaches an organic electroluminescent device comprising a light –emitting layer but containing a phosphorescent dopant but fails to mention delayed fluorescence.
Watanabe teaches that luminescence process from the triplet excited state to the ground state is usually called phosphorescence. The afterglow process from the triplet excited state through the singlet excited state to the ground state is called delayed fluorescence. The phosphorescence of the organic material is also different in spectrum from an ordinal fluorescence. The phenomenon shows that phosphorescence and fluorescence are different in the excited states (singlet state and triplet state) but the ground state is common. For example, anthracene exhibits phosphorescence of red 670-800 nm wavelengths and fluorescence of blue 470-480 nm wavelengths (column 2, lines 10-21).
The examiner views the teachings of Watanabe as showing that a phosphorescent material undergoes, in addition to phosphorescence, an afterglow process from the triplet excited state through the singlet excited state to the ground state is called delayed fluorescence.
. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 2009/0321723) in view of Huang (US 2015/0364718).

Regarding Claims 20-21, Hoshi teaches the OLED of claim 17 which said OLED comprises a transparent substrate (e.g., glass or a transparent polymer) (paragraph 96) but fails to mention the terms flexible or resin.
Huang teaches a transparent flexible substrate or a transparent resin substrate can be used and will not affect the light emitting of the OLED device (paragraph 105).
The office views the above as a general teaching that various types of substrates were used in OLEDs before the filing date of the invention. Said substrates are viewed as functionally equivalent and interchangeable, absent unexpected results.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known substrates for the OLED  which would have included a transparent flexible substrate or a transparent resin substrate as taught by Huang which reads on the instant limitations, absent unexpected results (per claims 20-21).	

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi (US 2009/0321723) in view of  Ohsawa (US 2008/0149923)

Regarding Clams Hoshi teaches the OLED of claim 17 but fails to mention the limitations of claims 22-24. Ohsawa teaches that light-emitting elements (abstract) are plane light sources, it is considered that these light-emitting elements are applied as light sources such as a backlight of a liquid crystal display and an illumination device (paragraph 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have used the OLED of Hoshi in know areas of application which would have included as a backlight of a liquid crystal display and an illumination device as taught by Ohsawa which reads on the instant limitations, absent unexpected results (per claims 22-24).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786